Citation Nr: 1215325	
Decision Date: 04/27/12    Archive Date: 05/07/12	

DOCKET NO.  06-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
 
 
THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder from December 1, 2005 to September 21, 2011?

2.  What evaluation is warranted for posttraumatic stress disorder from September 22, 2011?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESSES AT HEARING ON APPEAL
 
The appellant and his former spouse
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1971 to April 1972.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which granted entitlement to service connection for post traumatic stress disorder.  In a December 2011 rating decision by the Appeals Management Center (AMC) in Washington, D.C., the Veteran was awarded a 70 percent rating for that disorder.
 
In October 2010, the Board denied entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder for the period from August 26, 2003 to November 30, 2005.  At the same time, the Board remanded for additional development the issue of what evaluation was warranted for posttraumatic stress disorder from December 1, 2005.  The case is once more before the Board for appellate review.  
 
 
FINDINGS OF FACT
 
1.  During the period from December 1, 2005 to September 21, 2011, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
 
2.  Since September 22, 2011, the Veteran's posttraumatic stress disorder has not been manifested by total occupational and social impairment. 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 50 percent for posttraumatic stress disorder during the period from December 1, 2005 to September 21, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  
 
2.  Since September 22, 2011, the Veteran's posttraumatic stress disorder has not met the criteria for an evaluation in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, inasmuch as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
Increased Ratings
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his former spouse, offered during the course of a hearing before the undersigned Veterans Law Judge in February 2010, as well as VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
The Veteran seeks an increased evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 50 and 70 percent schedular evaluations now assigned.  
 
Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
In the January 2009 rating decision VA granted service connection and a 50 percent evaluation for posttraumatic stress disorder, effective from August 26, 2003.  The Veteran voiced his disagreement with that decision.  In October 2010, the Board denied entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder for the period from August 26, 2003 to November 30, 2005.  The Board remanded the question what evaluation was warranted for the Veteran's posttraumatic stress disorder from December 1, 2005.  

In a December 2011 rating decision VA granted a 70 percent evaluation for posttraumatic stress disorder, effective from September 22, 2011, the date of a VA outpatient mental health assessment and intake evaluation.  
 
At the time of a VA psychiatric examination on November 30, 2005, the Veteran complained of frequent intrusive recollections of Vietnam, hypervigilance, an exaggerated startle response, chronic sleep disturbance, anger control difficulties, and a lack of interest in pleasurable activities.  The Veteran additionally indicated that he suffered from chronic symptoms of depression, including low appetite and energy levels, low motivation, and feelings of worthlessness and hopelessness.  
 
On mental status examination, the Veteran presented as a cooperative, casually dressed, and adequately groomed middle aged man who displayed good eye contact.  The Veteran's speech was clear, coherent, and goal-directed.  There was no evidence of any hallucinations, delusions, or significant cognitive impairment.  At the time of examination, the Veteran was alert and well oriented.  While the Veteran complained of a chronically dysphoric, anxious and irritable mood, he denied any recent difficulty with suicidal or psychotic ideation.  He did, however, admit to experiencing episodic homicidal ideation, though without a specific plan.  
 
According to the examiner, the Veteran suffered from daily moderate symptoms of posttraumatic stress disorder, as described by a previous examiner.  Additionally noted was the presence of a moderate dysthymic disorder secondary to posttraumatic stress disorder, in addition to an adjustment disorder with depressed mood which was secondary to a hiatal hernia which had forced the Veteran into unemployment.  
 
At the time of examination in November 2005, the Veteran denied missing significant time from work prior to his becoming physically disabled.  Rather, given his tendency to socially isolate and his anger control problems, he suffered from what appeared to be moderate overall social impairment.  The examiner noted that the Veteran had recently been abusing both alcohol and marijuana, however, mental status examination showed no impairment of thought processes or communication.  According to the examiner, the Veteran was capable of completing the basic activities of daily living, and of managing his VA benefits.  The pertinent diagnosis noted was chronic, moderate posttraumatic stress disorder, and a Global Assessment of Functioning Score of 54 was assigned.  
 
During the course of VA outpatient mental health treatment in late January 2006, the Veteran denied suicidal ideation.  Mental status examination showed the Veteran to be neatly dressed and well groomed, though with a somewhat tense affect.  The Veteran was alert and well oriented, with brief and intermittent eye contact. His speech displayed a mild increase in rate and pressure, accompanied by impaired concentration on conversation.  Thought content was without grandiose, delusional, or otherwise psychotic ideation.  Memory and judgment were described as intact.  The Global Assessment of Functioning Score assigned at the time of evaluation was 60.
 
During the course of subsequent VA outpatient treatment approximately one week later, the Veteran was once again described as alert and well oriented.  His speech displayed a regular rate and rhythm, without the rapid rate or pressure noted one week earlier.  According to the Veteran, his mind "wasn't racing so much," though he was still somewhat irritable and angry.  Once again, the Veteran's thought content was without delusional, grandiose, or psychotic symptomatology.  His thought processes were organized, and both concentration and focus were much improved.  At the time of evaluation, the Veteran's judgment was described as intact.  The Global Assessment of Functioning Score assigned was 60.
 
At the time of VA outpatient treatment in mid-February 2006, the Veteran indicated that things were "not going that well," and that he was "still depressed."  However, according to the Veteran, he had not been having any thoughts of self-harm.  
 
On VA outpatient mental health evaluation in early March 2006, the Veteran indicated that, while at one point in the past, he had "contemplated suicide," he had experienced little problem with suicidal ideation since,  Moreover, the Veteran denied the presence of depressive episodes lasting two weeks or longer.  According to the Veteran, the medication he had been receiving for treatment of his posttraumatic stress disorder had been helpful, restoring his sleep, and improving his anxiety symptoms.
 
On mental status examination, the Veteran appeared "angry and agitated" at the beginning of the psychiatric session.  He was appropriately dressed, and showed good attention to personal hygiene.  Eye contact was generally good, though more aggressive postures occasionally showed themselves, with the Veteran leaning forward in his chair, opening his eyes wide, and speaking in a loud voice.  While the Veteran was quite distraught and tearful at times, his speech was generally productive, spontaneous, and of a normal rate and rhythm.  The Veteran's mood was variously described as angry, though by the end of the session, he was "a little perkier."  According to the examiner, the Veteran's affect was quite variable, often intense and angry, and somewhat labile.  His thought processes were generally organized and goal-directed, and there appeared to be no problem with racing thoughts or circumstantial reasoning.  The Veteran denied any problems with thought insertion or projection, as well as ideas of reference.  The Veteran's thought content was free of any classical paranoid ideation, though he remained vigilantly defensive and generally suspicious of others.  The Veteran denied suicidal ideation.  He was alert, well oriented, and had good concentration and memory.  The Veteran's fund of knowledge was adequate, and his abstraction ability was intact.  Noted at the time of examination was that the Veteran's judgment was somewhat poor, while his insight was "limited to poor."  The pertinent diagnoses noted were posttraumatic stress disorder; marijuana abuse; alcohol abuse; rule out bipolar disorder; and cluster B personality traits versus disorder, with a Global Assessment of Functioning Score of 45. 
 
During the course of VA outpatient treatment in August 2007, the Veteran indicated that he had fallen "into a pretty good job," and working had been good for his self-esteem, mood, and drinking problems.  The Veteran's mood was described as fair, with an affect which was broad and appropriate, and thoughts which were well organized.  
 
During the course of VA outpatient treatment in September 2009, the Veteran was described as alert and well oriented, and able to follow commands.  He endorsed feelings of depression.  
 
In a VA outpatient primary care note dated in mid-July 2010, it was noted that the Veteran continued to work as a truck driver.  Screening for suicide was negative.  Significantly, a depression screening was negative.  
 
At a November 2010 VA psychiatric examination it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran denied any hospitalization for treatment of a mental disorder.  However, according to the Veteran, he had experienced problems with prominent anger and irritability.  The Veteran denied any past history of suicide attempts.  Similarly denied was a past history of violence or assaultive behavior.  According to the Veteran, he was currently working "intermittently."
 
On mental status examination, the Veteran was described as clean and appropriately dressed, with no untoward psychomotor activity.  His speech was spontaneous, clear, and coherent, though his attitude toward the examiner was "irritable."  The Veteran was alert and well oriented, with a full affect, but a labile mood.  His thought processes were unremarkable, though thought content showed some preoccupation with anger at the VA, family members, and most of the people with whom he interacted.  There was no evidence of any delusions or hallucinations, however, as regards the Veteran's judgment, he apparently did not understand the outcome of his behavior.  Moreover, regarding insight, the Veteran only partially understood that he had a problem.  The Veteran suffered from alcohol dependence but he did not want to quit.  According to the examiner, the Veteran displayed no excessive/ritualistic or inappropriate behavior.  However, by his own admission, he did experience a "panic attack" in response to coming to his VA examination.  The Veteran denied any homicidal or suicidal thoughts, and exhibited good impulse control, with no episodes of violence.  Recent, remote, and immediate memory were described as normal.  
 
According to the examiner, at the time of examination, there was no evidence of any posttraumatic stress disorder symptomatology.  Rather, the Veteran displayed prominent symptoms of alcohol dependence, including anger and irritability.  The pertinent diagnosis noted was alcohol dependence, with no posttraumatic stress disorder symptoms present on examination.  A Global Assessment of Functioning Score of 80 was assigned.
 
At the time of a VA outpatient mental health evaluation on September 22, 2011, the Veteran indicated that, four weeks earlier, he had experienced "a big meltdown," with the result that he was currently seeking assistance with his posttraumatic stress disorder and anger.  According to the Veteran, he had been referred by his primary care physician for a mental health assessment, because his posttraumatic stress disorder and depression had been getting worse.  According to the Veteran, he had been experiencing occasional "daymares" of his inservice stressor, as well as other posttraumatic stress disorder symptomatology, including hyperarousal, difficulty managing his anger, and nightmares about Vietnam.  He reported however, that his nightmares had decreased since he had begun receiving treatment for his obstructive sleep apnea.  
 
The examiner opined that the Veteran had a problem with alcohol.  When questioned, the Veteran admitted to "thoughts of suicide," indicating that he had "lots of guns" locked up at home which he was "not going to give up."  He stated that he slept with a loaded gun.  The Veteran gave a history of one suicide attempt 30 years earlier, at which time he was "abusing alcohol and cocaine."  At that time he reportedly contemplated suicide "with a loaded gun in his mouth."  He denied any suicidal thoughts with accompanying plans since.  A review of the Veteran's record indicated that he had in the past endured brief severe periods of depression associated with substance abuse.  
 
When further questioned, the Veteran indicated that he had recently returned to full-time work driving a dump truck.  Mental status examination showed the Veteran to be alert and well oriented, with appropriate grooming.  He was both cooperative and reasonable, though somewhat agitated.  The Veteran's speech displayed a normal rate and rhythm, and his language was intact.  The Veteran's affect was labile and congruent with an anxious and depressed mood.  The Veteran displayed no perceptual disturbance (such as hallucinations or delusions).  His thought processes were normal and coherent.  There was no evidence of any unusual thought content.  Suicidal ideation was described as only passive, with no evidence of any plan, and a willingness to contract for safety.  Insight and judgment were limited.  Remote and recent memory were described as impaired.  According to the examiner, the Veteran's suicide risk was considered "high" given his history of alcohol abuse, chronic pain, medical comorbidities, and access to firearms.  Moreover, the Veteran denied attempting suicide over the prior 30 to 35 years, despite his easy access to firearms.  Moreover, the Veteran denied feelings of hopelessness, given his future-oriented plans with his current girlfriend.  The Veteran was considered at low risk for violence, given the lack of any history of assault.  The pertinent diagnoses noted were chronic posttraumatic stress disorder; rule out mood disorder due to chronic alcohol use and comorbid medical issues, including renal and prostate cancer and chronic pain; ongoing alcohol abuse; and personality disorder/traits, rule out cluster B personality traits.  A Global Assessment of Functioning Score of 50 was assigned.  
 
During the course of a VA mental health telephone encounter in mid-October 2011, the Veteran indicated that, in general, his life was better, and that he and his girl friend had been "working stuff out."  The Veteran reported less mood lability with changes in his hormone treatment.  On mental status examination, the Veteran's speech was clear.  His thoughts were ordered, reality based, and future focused.  The Veteran reported a decrease in anger and mood lability, which was evident during the course of the appointment.  The Veteran denied suicidal ideation, intent, or plan, and similarly denied any thoughts of violence.  
 
Pursuant to applicable law and regulation, the 50 percent evaluation in effect from December 1, 2005 to September 21, 2011 for the Veteran's service-connected posttraumatic stress disorder contemplates the presence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
In contrast, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or an inability to establish and maintain effective relationships. Id.
 
A 100 percent evaluation requires demonstrated evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, one's own occupation, or one's own name.  Id.
 
Global Assessment of Functioning Scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score of between 41 and 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  
 
While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130.  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.
 
In light of the evidence, it is clear that, during the period from December 1, 2005 to September 21, 2011, no more than a 50 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  At no time during that period did the Veteran exhibit symptomatology consistent with a 70 percent evaluation, such as obsessional rituals which interfered with his routine activities; illogical, obscure, or irrelevant speech; near-continuous panic; spatial disorientation; or neglect of his personal appearance and hygiene.  Rather, for the period in question, the Veteran was most often described as alert and oriented, with good concentration, and an appropriate affect.  As recently as November 2010, the Veteran was described as exhibiting a full affect, with clear, coherent, and spontaneous speech, and unremarkable thought processes.  While it is true that, at that time, the Veteran's insight and judgment were somewhat impaired, his behavior was appropriate, with no evidence of either suicidal or homicidal thought.  Moreover, the Veteran's recent, remote, and immediate memory were then described as normal.  Not until the time of the aforementioned VA mental health evaluation on September 22, 2011 had the Veteran's psychiatric symptomatology increased to the point where a 70 percent evaluation was in order.  

Significantly, at the time of the September 22, 2011 evaluation, the Veteran indicated that he had recently experienced "a big meltdown," and that he needed help with his posttraumatic stress disorder and anger.  When questioned in September 2011, the Veteran admitted to thoughts of suicide and access to firearms, such that the examiner found the appellant to be at a high risk for suicide.  Nonetheless, in the opinion of the examiner, the Veteran's decrease in alcohol use and reconciliation with his girlfriend were protective factors, in particular, given the fact that the Veteran had not attempted suicide in the past 30 to 35 years despite his easy access to firearms.  Such findings are commensurate with a 70 percent evaluation, but no more, for the Veteran's service-connected posttraumatic stress disorder effective the day of the aforementioned VA mental health evaluation, i.e., September 22, 2011.  
 
As regards the Veteran's entitlement to a greater than 70 percent evaluation for his service-connected posttraumatic stress disorder, the Board notes that, at the time of a VA telephone consultation in October 2011, the Veteran indicated that his life was "better," and that he and his girl friend had been working things out.  The Veteran reported less mood lability, and decreased anger.  He denied suicidal ideation, intent, or plan, and similarly denied any thoughts of violence.  Hence, the evidence does not show that the Veteran's post traumatic stress disorder is manifested by total occupational and social impairment resulting from, among other things, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time and place requisite to the assignment of a 100 percent schedular evaluation.  
 
Under the circumstances, the 50 percent evaluation in effect for the Veteran's post traumatic stress disorder during the period from December 1, 2005 to September 21, 2011 was appropriate, and an increased rating is not warranted.  Similarly appropriate is the current 70 percent evaluation in effect from September 22, 2011 for that same disability.  Accordingly, the Veteran's claim for an increased evaluation must be denied.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected posttraumatic stress disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
 
ORDER
 
Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder during the period from December 1, 2005 to September 21, 2011 is denied.  
 
Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from September 22, 2011 is denied.  


	                        ____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


